DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (claims 38-55) in the reply filed on 07/13/2022 is acknowledged. 
The traversal is on the ground(s) that the restriction requirement between Groups I, II, and III should be withdrawn pursuant to 37 CFR 1.475 (b) and (d), where “a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories” (Applicant’s response Pg. 5). Moreover, the traversal is on the grounds that Group I (claims 38-52) and Group II (claims 53-55) fall under enumerated group (3) of 37 CFR 1.475 (Applicant’s response Pg. 5). This is not found persuasive because the common technical features of each of the claimed inventions, considered as a whole, does not make a contribution over the prior art. Emphasis added.
Groups I, II, and III share the same technical feature of “an agricultural composition of an adduct of urea comprising urea and an inorganic salt,” this is not a special technical feature as it does not make a contribution over the reference Crispoldi et al. (US5716591A, see IDS 11/23/2021) as advanced by the Examiner’s restriction requirement. Emphasis added. Therefore, because the common technical feature of Groups I, II, and III do not make a contribution over the prior art of record, Groups I, II, and III do not share unity of invention.
Applicant further argues that no serious burden exists on the Office because the groups of claims do not belong to a separate classification (Applicant’s response pg. 5-6). The Applicant is informed that the Examiner has considered the Applicant’s arguments, but are moot because a serious search burden is not a factor when determining unity of invention. However, to the extent Applicant’s arguments reflect the reasonableness of the restriction requirement, the Examiner finds that the restriction is reasonable since the number of claims are significant between Group I, Group II, and Group III, Group I, Group II, and Group III have significant technical features that differ between the claims of Group I, Group II, and Group III, and the search effort required would not be minimal where the technical features of Group I, Group II, and Group III do not contain trivial differences (i.e., such that where it is necessary for one of the inventions in a manner that is not likely to result in finding art pertinent to the other inventions (e.g., searching different classes/subclasses or electronic resources, different search text string, or employing search queries, a different field of search is shown, even though the two are classified together)). 
The requirement is still deemed proper and is therefore made FINAL.
Claims 53-55 (Group II) and claims 56-57 (Group III) are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on July 13, 2022.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under one of the above sections as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/548,145, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Accordingly, claims 38-52 are not entitled to the benefit of the prior Application No. 62/548,145 having an effective filing date of August 21, 2017. As such, claims 38-52 are being provided the effective filing date of PCT/US18/47215 having a filing date of August 21, 2018. Regarding claim 38, the prior applications fails to disclose that the adduct has an average particle size from 0.1 microns to about 10 microns. Claim 39, the prior application fails to disclose that the composition further comprises ammonium nitrate, ammonium sulfate and mixtures thereof. Claim 41, fails to disclose a pH ranging from 5 to 8. Claim 42, the prior application fails to disclose the adduct having an integral crystal structure different than that of the parent compounds. Claim 43, the prior application fails to disclose a solubility range from 100 g/L to about 1079 g/L at 20 °C. Claim 44, the prior application fails to disclose the surface area ranging from 1 cm2/g to about 5 cm2/g. Claim 45, the prior application fails to disclose that the adduct exhibits a nitrogen retention concentration, expressed as a sum of nitrite and nitrate, of at least 25% higher than that of an equivalent amount of urea and the Ca or Mg salt mixture after being deposited into soil for up to eleven weeks when the adduct comprises urea cocrystals with Mg and Ca inorganic salts. Claim 46, the prior applications fails to disclose the adduct containing a sulfate ion exhibits a sulfur retention concentration of at least 25% after being deposited into soil for six weeks. Claim 47, the prior application fails to disclose that the agricultural composition is substantially free of paraffin wax. Claim 48, the prior application fails to that a sulfate and calcium containing urea adduct is produced from calcium sulfate containing drywall gypsum waste or coal fired powerplant solid absorber waste. Claims 49-52, the prior application fails to disclose a controlled-release crystalline matrix that the adduct of urea is embedded into.

Claim Objections
Claim 42 is objected to because of the following informalities:  the claim recites on lines 1 and 2 “wherein the wherein the” the claim should read as “wherein the.”  Appropriate correction is required.
Claim 44 is objected to because of the following informalities:  the claim recites on line 2 “cm2/g.” It is noted that the claim limitation “cm2/g” contradicts what is recited in the Specification at Para [0034]. As such, it would appear that there is a typographical error, and that the claim limitation should recite “m2/g” as is disclosed in the Specification. Moreover, it is noted that the Examiner is interpreting the subject matter of claim 44 to recite an agricultural composition to comprise a surface area from about 0.5m2/g to about 10m2/g so as to be consistent with what the specification discloses. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 45 and 52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 45 recites the limitation "the Ca or Mg salt mixture" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 52 recites the limitation “the controlled-release matrix” in lines 1-2. There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 38-43 and 45-47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crispoldi et al. (US5716591A, see IDS 11/23/2021, hereinafter referred to as Crispoldi) in view of Wang et al. (CN104355803A, with reference to the machine translation, hereinafter referred to as Wang).
Regarding claim 38, Crispoldi discloses an agricultural composition (Col. 1 ln. 7-10) comprising:
an adduct of urea (Col. 1 ln. 7-10) comprising:
urea (Col. 2 ln. 4-6); and
an inorganic salt (Col. 2 ln. 4-6, calcium nitrate).
Crispoldi discloses that the calcium nitrate-urea adduct is directed towards a fertilizer for plants (Crispoldi, Col. 1 ln. 8-11). Crispoldi does not expressly disclose that the adduct has an average particle size ranging from about 0.1 microns to about 10 microns. However, Wang discloses particulate fertilizers for certain types of plants (Wang, Title; Abstract). Moreover, Wang discloses that the particulates have a particle diameter from 6-80µm (Wang, Pg. 5 ln. 5-6). It would have been obvious to one having ordinary skill in the art to utilize any particle size to provide nutrients to plants where Wang discloses a particulate fertilizer that provides nutrients to plants such that such that the “fertilizer can [consistently] absorb the nutrients found within the soil, maintain normal growth of the plant,” (Wang, Pg. 3 third paragraph) and further, “the fertilizer can coordinate plant growth acidity during watering, provide fertilizer nutrient equilibrium, and avoid nutrient loss efficacy in the basin of the soil” (Wang, see paragraph spanning Pgs. 5-6) having a particle diameter from 6-80µm which overlaps with the claimed range of the claimed invention. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the particle size of Crispoldi so as to include particles having a diameter from 6-80µm as taught by Wang to provide nutrients to plants for consistently absorbing nutrients found within soil and to maintain normal growth of the plant.
Regarding claim 39, Crispoldi discloses further comprising a component selected from ammonium nitrate, ammonium sulfate and mixtures thereof (Col. 2 ln. 19-21, discloses calcium nitrate further comprises ammonium nitrate).
Regarding claim 40, Crispoldi discloses wherein the urea and inorganic salt are present in the adduct in a molar ratio ranging from about 4:1 to about 1:4 (Col. 2 ln. 10-14, urea and calcium nitrate in a molar ratio from 4:1; see Claim 1).
Regarding claim 41, Crispoldi as modified by Wang discloses the product of claim 38, wherein the agricultural composition would appear to possess a pH ranging from 5 to about 8 (see claim 38 above as to the disclosure of Crispoldi as modified by Wang which would appear to necessarily have the pH range as claimed). Crispoldi as modified by Wang discloses an agricultural composition comprising an adduct of urea that further comprises urea and calcium nitrate (a specifically enumerated inorganic salt as disclosed by Applicant’s Specification Para [0027]) and is produced using a solvent-less process (Crispoldi, Col. 2 ln. 4-9) that is substantially identical to that disclosed in Applicant’s Specification (Para [0004]), and the claimed limitations of the present application provide for an agricultural composition of an adduct of urea comprising urea and an inorganic salt which results in a pH from 5 to about 8. Crispoldi as modified by Wang which discloses the product of an adduct of urea comprising urea and calcium-nitrate produced by a solvent-less process, would appear to result in the same property as the disclosed product of the claimed invention of “pH ranging from 5 to about 8.” See MPEP § 2112.01(II).
Regarding claim 42, Crispoldi as modified by Wang discloses the product of claim 38, wherein the adduct would appear to be crystalline having an integral crystal structure different from that of either parent compounds alone (see claim 38 above as to the disclosure of Crispoldi as modified by Wang which would appear to necessarily have a crystalline structure as claimed). Crispoldi as modified by Wang discloses an agricultural composition comprising an adduct of urea that further comprises urea and calcium nitrate (a specifically enumerated inorganic salt as disclosed by Applicant’s Specification Para [0027]) and is produced using a solvent-less process (Crispoldi, Col. 2 ln. 4-9) that is substantially identical to that disclosed in Applicant’s Specification (Para [0004]), and the claimed limitations of the present application provide for an agricultural composition of the adduct being crystalline having an integral crystal structure different from that of either parent compounds alone. Crispoldi as modified by Wang which discloses the product of an adduct of urea and calcium-nitrate produced by a solvent-less process, would  appear to result in the same property as the disclosed product of the claimed invention of “the adduct being crystalline having an integral crystal structure different from that of either parent compounds alone.” See MPEP § 2112.01(II).
Regarding claim 43, Crispoldi as modified by Wang discloses the product of claim 38, wherein the adduct would appear to possess a solubility parameter ranging from about 100 g/L to about 1079 g/L at 20 °C (see claim 38 above as to the disclosure of Crispoldi as modified by Wang which would appear to necessarily have a solubility parameter as claimed). Crispoldi as modified by Wang discloses an agricultural composition comprising an adduct of urea that further comprises urea and calcium nitrate (a specifically enumerated inorganic salt as disclosed by Applicant’s Specification Para [0027]) and is produced using a solvent-less process (Crispoldi, Col. 2 ln. 4-9) that is substantially identical to that disclosed in Applicant’s Specification (Para [0004]), and the claimed limitations of the present application provide for an agricultural composition of an adduct of urea comprising urea and an inorganic salt which results in a solubility parameter ranging from about 100 g/L to about 1079 g/L at 20 °C. Crispoldi as modified by Wang which discloses the product of an adduct of urea comprising urea and calcium-nitrate produced by a solvent-less process, would appear to result in the same property as the disclosed product of the claimed invention of “a solubility parameter ranging from about 100 g/L to about 1079 g/L at 20 °C.” See MPEP § 2112.01(II).

Regarding claim 45, Crispoldi as modified by Wang discloses the agricultural composition of claim 38, wherein the adduct would exhibit a nitrogen retention concentration, expressed as a sum of nitrate and nitrite form of nitrogen, of at least 25% higher than that of an equivalent amount of urea and the Ca or Mg salt mixture after being deposited into soil for up to eleven weeks when the adduct comprises urea cocrystals with Mg and Ca inorganic salts (see claim 38 above as to the disclosure of Crispoldi as modified by Wang disclosing an adduct of urea comprising urea, calcium-nitrate, and a particle diameter of 6-80µm which would appear to necessarily possess similar nitrogen retention properties as claimed). Crispoldi as modified by Wang discloses the agricultural composition comprising an adduct of urea further comprising urea and calcium-nitrate (a specifically enumerated inorganic salt as disclosed by Applicant’s Specification Para [0027]) and is produced using a solvent-less process (Crispoldi, Col. 2 ln. 4-9) that is substantially identical to that disclosed in Applicant’s Specification (Para [0004]), and the claimed limitations of the present application provides for a composition of an adduct of urea further comprising urea and an inorganic salt that results in the adduct exhibiting at least a 25%  higher nitrogen retention concentration than of an equivalent amount of urea and Ca or Mg salt mixture. Crispoldi as modified by Wang discloses the product of an adduct of urea further comprising urea and calcium-nitrate produced by a solvent-less process, which would appear to result in the same benefit as the disclosed agricultural composition of “the adduct exhibiting at least a 25%  higher nitrogen retention concentration than of an equivalent amount of urea and Ca or Mg salt mixture after being deposited into soil for up to eleven weeks when the adduct comprises urea cocrystals with Mg and Ca inorganic salts.” See MPEP § 2112.01(II).
Regarding claim 46, it is noted that the claim sets forth a wherein clause that the adduct of urea comprises a sulfate ion. However, Examiner is interpreting the claim such that claim 46 sets forth a requirement that is dependent upon the adduct of urea comprising a sulfate ion as the claim does not appear to positively recite a requirement that the inorganic salt further comprise a sulfate ion. As such, Crispoldi as modified by Wang as applied to claim 38 discloses an adduct of urea that further comprises urea and calcium nitrate which would read on the claim limitations of claim 46 since the adduct does not include a sulfate ion as stipulated. It is noted that if Applicant desires claim 46 to require a sulfate ion, it is suggested by the Examiner that Applicant amend the claim so as to positively recite that a sulfate ion is required. See MPEP § 2111.04.

Regarding claim 47, Crispoldi as modified by Wang discloses the agricultural composition of claim 38, that is substantially free of paraffin wax (Crispoldi does not include paraffin wax, see Col. 2 ln. 6-9, disclosing that the composition includes only the materials of molten urea and calcium nitrate in the composition).

Claim(s) 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crispoldi in view of Wang as applied to claim 38 above, and further in view of Carin et al. (US20060101881A1, hereinafter referred to as Carin).
Regarding claim 44, Crispoldi as modified by Wang discloses that the particulate has a particle size of 6-80microns, which overlaps with the particle size of the claimed invention of claim 38. Crispoldi as modified by Wang does not expressly disclose the surface area of the adduct. However, Carin discloses the production of uniformly small particle size fertilizers produced by ball milling (Carin, Para [0130]; see Applicant’s Specification where the claimed invention is produced by a substantially identical process of ball milling Para [0017]). One having ordinary skill in the art would appreciate and recognize that producing the particulate of Crispoldi as modified by Wang having a small particle size of 6-80microns by a process of ball milling, as disclosed by Carin, would necessarily result in the composition of Crispoldi as modified by Wang having a substantially identical surface area of the claimed invention of “a surface area ranging from about 0.5m2/g to about 10m2/g.” Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that producing the composition of Crispoldi as modified by Wang, having a particle size of 6-80microns, by ball milling would necessarily result in a substantially identical surface area as the claimed invention. See MPEP § 2112.01(II).

Claim(s) 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crispoldi in view of Wang as applied to claim 38 above, and further in view of Malinowski, Przemyslaw et al., Preparation methods of calcium sulphate and urea adduct, Polish J. of Chem. Tech., vol. 9, pp. 111-114, June 25, 2007 (hereinafter referred to as Malinowski I) in further view of Malinowski, Przemyslaw et al., Utilization of waste gypsum in fertilizer production, Polish J. of Chem. Tech., vol. 16, no. 1,  pp 45-47, March 24, 2014 (hereinafter referred to as Malinowski II).
Regarding claim 48, Crispoldi as modified by Wang discloses an adduct of urea comprising urea and an inorganic salt (Col. 1 ln. 7-10, 19; Col. 2 ln. 6), but fails to explicitly disclose a sulfate and calcium containing urea adduct produced from drywall gypsum waste or solid absorber waste. However, Malinowski I discloses a calcium sulphate urea adduct (Title; Pg. 111 col. 1 2nd paragraph). One having ordinary skill in the art would be motivated to substitute calcium sulphate for calcium nitrate as the inorganic salt in the adduct of urea, where mixing calcium-sulphate and urea to form an adduct results in very good physio-chemical properties between calcium-sulphate and urea and that the adduct experiences a high urea conversion for use as a fertilizer (Pg. 113, Table 5, col. 2 first full paragraph; Pg. 114, col. 1 fourth full paragraph). Moreover, Malinowski II discloses the utilization of waste gypsum in fertilizer production (Title). Further, Malinowski II discloses the utilization of waste gypsum, in the process of fertilizer production where the urea binds with the calcium and magnesium sulphate from the waste in the form of adducts of CaSO4 + 4CO(NH2) and MgSO4 + CO(NH2) + 3H2O (Pg. 45 Abstract). It would be obvious to one having ordinary skill in the art to select from a known source of commercially available calcium and magnesium sulphate from gypsum waste to form the adduct of urea and calcium-sulphate (Pg. 45, Abstract). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the agricultural composition of Crispoldi as modified by Wang so as to select as the inorganic salt commercially available gypsum waste, as taught by Malinowski II, that contains calcium and magnesium sulphate to bind with urea to form sulphate and calcium containing urea adducts for use as a fertilizer as taught by Malinowski I.
The selection of a known material, which is based upon its suitability for the intended use is within the ambit of one of ordinary skill in the art. See MPEP § 2144.07.

Claim(s) 49-52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crispoldi in view of Wang as applied to claim 38 above, and further in view of Weckman et al. (WO2001000542A1, hereinafter referred to as Weckman).
Regarding claims 49-52, Crispoldi as modified by Wang does not expressly disclose that the agricultural composition further comprises a crystalline matrix. However, Weckman discloses incorporating an adduct of urea and an inorganic salt into a crystal lattice and that all components are released evenly in certain proportions (Weckman, Pg. 4 ln. 1-3). One having ordinary skill in the art would have been motivated to modify the agricultural composition of Crispoldi in view of Wang where incorporating the adduct of urea and an inorganic salt into a crystal lattice provides for “the even dissolution of the components” which allows for all components within the crystal lattice to release evenly at a threshold proportion (Weckman, Pg. 4 ln. 1-11). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the agricultural composition of Crispoldi in view of Wang to include a crystal lattice with the agricultural composition to provide for even dissolution of the adduct of urea comprising urea and an inorganic salt.


Claim(s) 38-47 and 49-52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kenneth Honer et al., Mechanosynthesis of Magnesium and Calcium Salt-Urea Ionic Cocrystal Fertilizer Materials for Improved Nitrogen Management, ACS Sustainable Chemistry & Engineering, 2017, 5, 10, pgs. 8546-8550 (hereinafter referred to as Honer) in view of Wang et al. (CN104355803A, with reference to the machine translation, hereinafter referred to as Wang).
Regarding claim 38, Honer discloses an agricultural composition (Title; Pg. 8547 col. 1 fourth full para, crystalline structure fertilizer material) comprising:
an adduct of urea (Pg. 8547 col. 1 first full para, crystalline compounds of calcium-sulfate urea, calcium-bi(dihydrogen) phosphate urea, calcium-nitrate urea, magnesium-sulfate urea, magnesium-phosphate urea, and magnesium-nitrate urea) comprising:
urea (Pg. 8547 col. 1 first full para, crystalline compounds include urea; col. 1 second full para, mixture includes urea; col. 1 fourth full para, combinations of urea with other macronutrient containing compounds); and
an inorganic salt (Pg. 8547 col. 1 first full para, crystalline compounds that includes inorganic salts such as calcium-sulfate, calcium-phosphate, calcium-nitrate, magnesium-sulfate, magnesium-phosphate, and magnesium-nitrate).
Honer discloses that the adduct of urea that comprises urea and an inorganic salt is directed towards a fertilizer for plants (Honer, Pg. 8547 col. 1 first full para, crystalline compounds of calcium-sulfate urea, calcium-phosphate urea, calcium-nitrate urea, magnesium-sulfate urea, magnesium-phosphate urea, and magnesium-nitrate urea). Honer does not expressly disclose that the adduct of urea has an average particle size ranging from about 0.1 microns to about 10 microns. However, Wang discloses particulate fertilizers for certain types of plants (Wang, Title; Abstract). Moreover, Wang discloses that the particulates have a particle diameter from 6-80µm (Wang, Pg. 5 ln. 5-6). It would have been obvious to one having ordinary skill in the art to utilize any particle size to provide nutrients to plants where Wang discloses a particulate fertilizer that provides nutrients to plants such that such that the “fertilizer can [consistently] absorb the nutrients found within the soil, maintain normal growth of the plant,” (Wang, Pg. 3 third paragraph) and further, “the fertilizer can coordinate plant growth acidity during watering, provide fertilizer nutrient equilibrium, and avoid nutrient loss efficacy in the basin of the soil” (Wang, see paragraph spanning Pgs. 5-6) having a particle diameter from 6-80µm which overlaps with the claimed range of the claimed invention. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the particle size of Honer so as to include particles having a diameter from 6-80µm as taught by Wang to provide nutrients to plants for consistently absorbing nutrients found within soil and to maintain normal growth of the plant.
Regarding claim 39, Honer discloses further comprising a component selected from ammonium nitrate, ammonium sulfate and mixtures thereof (Pg. 8548, col. 2 first para, where ammonium sulfate forms from the adduct of urea that comprises calcium-sulfate urea).
Regarding claim 40, Honer discloses wherein the urea and inorganic salt are present in the adduct in a molar ratio ranging from about 4:1 to about 1:4 (Pg. 8546, col. 2 first para, where the reactants are added in stoichiometric ratios of 1:4).
Regarding claim 41, Honer as modified by Wang discloses the product of claim 38, wherein the agricultural composition would appear to possess a pH ranging from 5 to about 8 (see claim 38 above as to the disclosure of Honer as modified by Wang which would appear to necessarily have the pH range as claimed). Honer as modified by Wang discloses an agricultural composition comprising an adduct of urea that further comprises urea and inorganic salts that include calcium-sulfate, calcium-phosphate, and magnesium-sulfate (specifically enumerated inorganic salts as disclosed by Applicant’s Specification Para [0027]) and is produced using a solvent-less process (Pg. 8546 col. 2 second para, a solvent-free mechanochemical synthesis) that is substantially identical to that disclosed in Applicant’s Specification (Para [0004]), and the claimed limitations of the present application provide for an agricultural composition of an adduct of urea comprising urea and an inorganic salt which results in a pH from 5 to about 8. Honer as modified by Wang which discloses the product of an adduct of urea comprising urea and inorganic salts that include calcium-sulfate, calcium-phosphate, and magnesium-sulfate produced by a solvent-less process, would appear to result in the same property as the disclosed product of the claimed invention of “pH ranging from 5 to about 8.” See MPEP § 2112.01(II).
Regarding claim 42, Honer as modified by Wang discloses the product of claim 38, wherein the adduct would appear to be crystalline having an integral crystal structure different from that of either parent compounds alone (Pg. 8547 col. 1 fourth full para, combinations of urea with other macronutrient containing compounds such as, calcium-sulfate urea, calcium-phosphate urea, calcium-nitrate urea, magnesium-sulfate urea, magnesium-phosphate urea, and magnesium-nitrate urea, result in a unique single crystalline structure). 
Regarding claim 43, Honer as modified by Wang discloses the product of claim 38, wherein the adduct would appear to possess a solubility parameter ranging from about 100 g/L to about 1079 g/L at 20 °C (see claim 38 above as to the disclosure of Honer as modified by Wang which would appear to necessarily have a solubility parameter as claimed). Honer as modified by Wang discloses an agricultural composition comprising an adduct of urea that further comprises urea and inorganic salts that include calcium-sulfate, calcium-phosphate, and magnesium-sulfate (specifically enumerated inorganic salts as disclosed by Applicant’s Specification Para [0027]) and is produced using a solvent-less process (Honer, Pg. 8546 col. 2 second para, a solvent-free mechanochemical synthesis) that is substantially identical to that disclosed in Applicant’s Specification (Para [0004]), and the claimed limitations of the present application provide for an agricultural composition of an adduct of urea comprising urea and an inorganic salt which results in a solubility parameter ranging from about 100 g/L to about 1079 g/L at 20 °C. Honer as modified by Wang which discloses the product of an adduct of urea comprising urea and inorganic salts that include calcium-sulfate, calcium-phosphate, and magnesium-sulfate produced by a solvent-less process, would appear to result in the same property as the disclosed product of the claimed invention of “a solubility parameter ranging from about 100 g/L to about 1079 g/L at 20 °C.” See MPEP § 2112.01(II).
Regarding claim 44, Honer as modified by Wang discloses that the particulate has a particle size of 6-80microns, which overlaps with the particle size of the claimed invention of claim 38. Honer as modified by Wang does not expressly disclose the surface area of the adduct. However, Honer discloses the production of uniformly small particle size fertilizers produced by ball milling (Honer, Pg. 8547 col. 1 first full para the crystalline compounds are produced by milling). One having ordinary skill in the art would appreciate and recognize that producing the particulate of Honer as modified by Wang having a small particle size of 6-80microns by a process of ball milling, would necessarily result in the composition of Honer as modified by Wang having a substantially identical surface area of the claimed invention of “a surface area ranging from about 0.5m2/g to about 10m2/g.” Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that producing the composition of Honer as modified by Wang, having a particle size of 6-80microns, by ball milling would necessarily result in a substantially identical surface area as the claimed invention. See MPEP § 2112.01(II). 
Regarding claim 45, Honer as modified by Wang discloses the agricultural composition of claim 38, wherein the adduct would exhibit a nitrogen retention concentration, expressed as a sum of nitrate and nitrite form of nitrogen, of at least 25% higher than that of an equivalent amount of urea and the Ca or Mg salt mixture after being deposited into soil for up to eleven weeks when the adduct comprises urea cocrystals with Mg and Ca inorganic salts (see claim 38 above as to the disclosure of Honer as modified by Wang disclosing an adduct of urea comprising urea, inorganic salts that include calcium-sulfate, calcium-phosphate, and magnesium-sulfate, and a particle diameter of 6-80µm which would appear to necessarily possess similar nitrogen retention properties as claimed). Honer as modified by Wang discloses the agricultural composition comprising an adduct of urea further comprising urea and inorganic salts that include calcium-sulfate, calcium-phosphate, and magnesium-sulfate (specifically enumerated inorganic salts as disclosed by Applicant’s Specification Para [0027]) and is produced using a solvent-less process (Pg. 8546 col. 2 second para, a solvent-free mechanochemical synthesis) that is substantially identical to that disclosed in Applicant’s Specification (Para [0004]), and the claimed limitations of the present application provides for a composition of an adduct of urea further comprising urea and an inorganic salt that results in the adduct exhibiting at least a 25%  higher nitrogen retention concentration than of an equivalent amount of urea and Ca or Mg salt mixture. Honer as modified by Wang discloses the product of an adduct of urea further comprising urea and inorganic salts that include calcium-sulfate, calcium-phosphate, and magnesium-sulfate produced by a solvent-less process, which would appear to result in the same benefit as the disclosed agricultural composition of “the adduct exhibiting at least a 25%  higher nitrogen retention concentration than of an equivalent amount of urea and Ca or Mg salt mixture after being deposited into soil for up to eleven weeks when the adduct comprises urea cocrystals with Mg and Ca inorganic salts.” See MPEP § 2112.01(II).
Regarding claim 46, it is noted that the claim sets forth a wherein clause that the adduct of urea comprises a sulfate ion. However, Examiner is interpreting the claim such that claim 46 sets forth a requirement that is dependent upon the adduct of urea comprising a sulfate ion as the claim does not appear to positively recite a requirement that the inorganic salt further comprise a sulfate ion. As such, Honer as modified by Wang as applied to claim 38 discloses an adduct of urea that further comprises urea and inorganic salts that include calcium-sulfate, calcium-phosphate, and magnesium-sulfate which would read on the claim limitations of claim 46 since the adduct does not include a sulfate ion as stipulated. It is noted that if Applicant desires claim 46 to require a sulfate ion, it is suggested by the Examiner that Applicant amend the claim so as to positively recite that a sulfate ion is required. See MPEP § 2111.04.
Regarding claim 47, Honer as modified by Wang discloses the agricultural composition of claim 38, that is substantially free of paraffin wax (Honer as modified by Wang does not include paraffin wax, see Pg. 8547 col. 1 first full para, crystalline compounds of calcium-sulfate urea, calcium-bi(dihydrogen) phosphate urea, calcium-nitrate urea, magnesium-sulfate urea, magnesium-phosphate urea, and magnesium-nitrate urea).

Claim(s) 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honer in view of Wang as applied to claim 38 above, and further in view of Malinowski, Przemyslaw et al., Utilization of waste gypsum in fertilizer production, Polish J. of Chem. Tech., vol. 16, no. 1,  pp 45-47, March 24, 2014 (hereinafter referred to as Malinowski II).
Regarding claim 48, Honer as modified by Wang discloses an adduct of urea comprising urea and an inorganic salts that include calcium-sulfate and magnesium-sulfate (Honer, Pg. 8547 col. 1 first full para), but fails to explicitly disclose a sulfate and calcium containing urea adduct produced from drywall gypsum waste or solid absorber waste. Malinowski II discloses the utilization of waste gypsum in fertilizer production (Malinowski II, Title). Further, Malinowski II discloses the utilization of waste gypsum, in the process of fertilizer production where the urea binds with the calcium and magnesium sulphate from the waste in the form of adducts of CaSO4 + 4CO(NH2) and MgSO4 + CO(NH2) + 3H2O (Malinowski II, Pg. 45 Abstract). It would be obvious to one having ordinary skill in the art to select from a known source of commercially available calcium and magnesium sulphate from gypsum waste to form the adduct of urea and calcium-sulphate (Pg. 45, Abstract). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the agricultural composition of Honer as modified by Wang so as to select as the inorganic salt commercially available gypsum waste, as taught by Malinowski II, that contains calcium and magnesium sulphate to bind with urea to form sulphate and calcium containing urea adducts for use as a fertilizer as taught by Malinowski I.
The selection of a known material, which is based upon its suitability for the intended use is within the ambit of one of ordinary skill in the art. See MPEP § 2144.07.

Claim(s) 49-52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honer in view of Wang as applied to claim 38 above, and further in view of Weckman et al. (WO2001000542A1, hereinafter referred to as Weckman).
Regarding claims 49-52, Honer as modified by Wang does not expressly disclose that the agricultural composition further comprises a crystalline matrix. However, Weckman discloses incorporating an adduct of urea and an inorganic salt into a crystal lattice and that all components are released evenly in certain proportions (Weckman, Pg. 4 ln. 1-3). One having ordinary skill in the art would have been motivated to modify the agricultural composition of Honer in view of Wang where incorporating the adduct of urea and an inorganic salt into a crystal lattice provides for “the even dissolution of the components” which allows for all components within the crystal lattice to release evenly at a threshold proportion (Weckman, Pg. 4 ln. 1-11). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the agricultural composition of Honer in view of Wang to include a crystal lattice with the agricultural composition to provide for even dissolution of the adduct of urea comprising urea and an inorganic salt.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner  should be directed to THOMAS L CARLON whose telephone number is (571)272-4421. The examiner can normally be reached 730-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS L CARLON/Examiner, Art Unit 1731                                                                                                                                                                                                        
/BRYAN D. RIPA/Supervisory Patent Examiner, Art Unit 1731